POWAY MUFFLER & BRAKE, INC. April 21, 2011 THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Attn: Mr. John Stickel Division of Corporate Finance 100 F. Street NE Washington, D.C. 20549 Re:Poway Muffler & Brake, Inc. Registration Statement on Form S-1 File No. 333-164856 Dear Mr. Stickel: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Poway Muffler & Brake, Inc. (the “Company”) hereby requests acceleration of the effective date of the above-mentioned Registration Statement to 3:00 PM ESTon April 22, 2011, or as soon thereafter as is practicable. The Company acknowledges the following: ● Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your assistance.Please call with any questions. POWAY MUFFLER & BRAKE, INC. By: /s/ Allan Ligi Allan Ligi Chief Executive Officer 13933 Poway Road Poway,CA92064
